Citation Nr: 0518138	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  99-14 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

Entitlement to service connection for residuals of cold 
injury to the feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 until March 
1968.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an October 1998 
rating decision of the Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania that denied service 
connection for residuals of frostbite of the feet.

This case was remanded by decisions of the Board dated in May 
2001, underwent further development at the Board in February 
2003 and was remanded again in July 2003.

The Board notes that the issue of entitlement to service 
connection for headaches that was previously on appeal, was 
granted by rating action of VA's Appeals Management Center 
(AMC), in March 2005, and is no longer for appellate 
consideration.


FINDINGS OF FACT

The veteran has current residuals of a cold injury to the 
feet in service. 


CONCLUSION OF LAW

Residuals of cold injury to the feet were incurred in 
service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), has imposed new duties on 
VA to provide notice and assistance to claimants in order to 
help them substantiate their claims.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.  

Pertinent Law and Regulations

In general, service connection requires a finding of a 
current disability that is related to an injury or disease 
incurred in service.  38 U.S.C.A. § 1110; Degmetich v. Brown, 
104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service or aggravated by 
service.  38 C.F.R. §§ 3.303, 3.306 (2004).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
When disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303 (2004).


Factual Background

The service medical records reflect no complaints or 
treatment for cold injury to the feet.  The feet and lower 
extremities were evaluated as normal upon separation 
examination in January 1968.  The veteran denied foot trouble 
in a Report of Medical History on that same date.  

The veteran filed a claim in August 1997 for a condition not 
pertinent to this appeal and did not mention foot disability.  
A claim for frostbite residuals was received in February 
1998.  

In a statement dated in October 1998, M. E. Newman, DPM, 
noted that the veteran had been a patient since 1988.  It was 
reported that there were multiple concerns, including chronic 
gout since 1998, and frostbite during military service 
"since 1967," with residual scaling and xerosis of the 
plantar surface, dependent edema, hyperkeratosis and 
incurvation of hallux nails.  Impressions of status post 
frostbite, acute gout and onychocryptosis were provided.

A statement dated in July 1999 was received from a VA 
physician indicating that the veteran suffered from bilateral 
frostbite of the feet complicated by swelling.  The same 
physician subsequently elaborated upon the prior statement in 
August 1999 by relating that the veteran had told her that he 
experienced an episode of severe frostbite while serving in 
Germany during the winter of 1967.  It was reported that he 
had experienced painful swelling of the feet and an inability 
to walk for several days at that time.  The examiner added 
that the veteran continued to have prolonged episodes of pain 
when going into the cold.  

In a letter dated in August 2000, the veteran provided 
pertinent history to the effect that while stationed in 
Germany in 1967, he sustained frostbite while performing 
maneuvers in the field.  He stated that since there was no 
hospital in the area, he was sent to a small dispensary on 
the compound, and that his might have accounted for lack of 
records documenting the condition.  He indicated that he had 
been treated for the condition for over 16 years by Dr. 
Newman.  

Statements in support of the claim were received in July 2001 
from the veteran's son, his sister and a friend attesting to 
their knowledge of foot problems, including coldness, pain, 
discolored toenails and dry skin after service.

Subsequently received was extensive clinical documentation 
pertaining to a Social Security disability claim in which one 
medical report dated in April 1987 (concerning a disability 
not pertinent to this appeal) noted that the veteran 
complained of cold feet and occasional swelling in the lower 
extremities.

VA outpatient clinical records dated between 1997 and 2005 
indicate that veteran sought continuing treatment for foot 
complaints, including pain, aching, and flaking skin.  There 
were frequent references to bilateral frostbite on his 
medical problem list.  It was recorded in August 1999 that 
the veteran desired compensation for such.  Subsequent 
clinical entries noted that he wanted his treating providers 
to write letters in support of his claim.  

In September 2001, it was reported that his feet were 
palpably colder than his leg.  The veteran stated in January 
2002 that his feet were constantly cold, and provided a 
history of frostbite in 1967 while in Germany.  Various 
assessments for his foot symptoms were recorded, including 
onychomycosis, hyperkeratosis, pes planus, and plantar 
fasciitis.

Dr. Newman submitted clinic notes dated between 1988 and 2001 
showing that the veteran sought continuing treatment for a 
painful foot and that findings included ulceration, ingrown 
toenail, ankle sprain, gout, and mycotic nails.  A primary 
diagnosis of onychohypertropy was recorded.

The veteran was afforded a VA examination of the feet for 
compensation and pension purposes in December 2004.  The 
examiner noted that the claims folder was reviewed.  The 
veteran reiterated a history of cold exposure on maneuvers 
while in Germany during the winter of 1967-1968 with 
resulting frostbite of the feet.  He stated that at that time 
he had experienced swelling of the feet and ankles, his nails 
turned dark, and he had severe pain in the soles and arches 
of the feet, bilaterally.  He recalled being unable to work 
for the next two weeks.  

The examiner noted that there was no mention of the of cold 
injury in service and that the last examination noted was 
dated in January 1968.  The veteran was reported to have 
stated that the injury occurred after the examination and 
that he was seen in a field dispensary.  

The VA examiner provided a detailed recitation of the 
veteran's extensive foot complaints and performed a 
comprehensive evaluation of the lower extremities and feet.  
X-rays of the feet were obtained showing some degenerative 
joint disease.  Following examination, a pertinent diagnostic 
impression of history of frostbite with symptoms consistent 
with cold injury was rendered.  


Legal Analysis

In its last remand the Board instructed that the veteran be 
afforded a cold injury protocol examination, and that if the 
examiner found residuals of a cold injury the examiner should 
express an opinion as to whether it was at least as likely as 
not that the residuals were the result of cold injury in 
service.

The December 2004 examiner noted cold injury residuals, but 
did not provide an opinion as to their likely relationship to 
service.  The examiner, however, reported no history of cold 
injury outside of service.  Thus, the Board must conclude 
that the examiner was attributing the current cold injury 
residuals to service.  

Private and VA medical professionals have also found that the 
veteran has current residuals of a cold injury in service.

Since the only competent opinion is to the effect that the 
veteran has current disability in the feet as a residual of 
cold injury during service, the evidence is in favor of the 
grant of service connection.  



ORDER

Entitlement to service connection for residuals of cold 
injury to the feet is granted.  



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


